Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Rule 11.13(e) of the PCT states, “All numbers, letters and reference lines, appearing on the drawings, shall be simple and clear. Brackets, circles or inverted commas shall not be used in association with numbers and letters.” The drawings are objected to because the labels of FIG. 3B are blurry and unclear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

Claim 12, limitation “an EM modelling module coupled to the processor to interpolate …” has been analyzed under 35 USC 112(f).  The “module” is disclosed in specification [0195] and [0196] as being implemented in executable program or hardware.  Further, the specification discloses details of the module in [0198] and [0199].  The Examiner considers this module to meet the first two prongs and does not meet the third prong because the module is stated as couple to the processor to perform the functions.  Therefore, claim 12, limitation “an EM modelling module coupled to the processor in interpolate …”, does not invoke 112(f). (MPEP 2181).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for electromagnetic (EM) modelling and simulation of an EM structure, the method comprising: 
augmenting Krylov subspace of a second EM structure with Eigen vectors of a first EM structure to form an augmented space, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated; and 
solving Maxwell's equations for the second EM structure using the augmented space.
The limitation of “augmenting Krylov subspace of a second EM structure with Eigen vectors of a first EM structure to form an augmented space, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating an augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076]. 
The limitation of “solving Maxwell's equations for the second EM structure using the augmented space” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating a solution to the Maxwell’s equations using the augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076]. This may be achieved by performing equation (7) from the specification, see specification [0077].
Under step 2A prong two, the judicial exception has not been integrated into a practical application. The claim does not recite any additional limitations that are not an abstract idea. If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the preamble gives the use of "for EM modelling and simulation" and the second limitation makes clear that the first limitation is used to solve Maxwell's equations, which are physics equations used for EM modeling. Limiting the claim to EM modelling in order to solve Maxwell’s equations is merely indicating a field of use. See MPEP 2106.04(d) referencing 2106.05(h) - example (iii). 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include any concrete elements such as a computer processor or sensors used to carry out the steps of the claim. Instead, the claim seems to be directed solely to a new method of solving Maxwell’s equations for a particular EM structure. For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 1, wherein when a mesh structure of the first EM structure is different from that of the second EM structure, the method comprises interpolating the Eigen vectors of the first EM structure to the second EM structure before augmenting the Krylov subspace of the second EM structure. The first limitation of “wherein when a mesh structure of the first EM structure is different from that of the second EM structure” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). Similar to claims the method comprises interpolating the Eigen vectors of the first EM structure to the second EM structure before augmenting the Krylov subspace of the second EM structure” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating equation (25), see specification [0173]. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 2, wherein interpolating the Eigen vectors of the first EM structure to the second EM structure comprises: interpolating Krylov vectors of the first EM structure to the second EM structure; and generating interpolated Eigen vectors based on interpolated Krylov vectors. The first limitation of “interpolating Krylov vectors of the first EM structure to the second EM structure” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a linear transform, see specification [00119], and linear transforms can be performed through matrix multiplication. The limitation, “generating interpolated Eigen vectors based on interpolated Krylov vectors” as drafted and interpreted in light of the 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 3, wherein interpolating the Krylov vectors comprises:  -2-Docket No. 460001.401 USPCmapping each edge centre  in the mesh structure of the second EM structure  to a corresponding mesh component (210) in the mesh structure of the first EM structure; and applying a set of linear transformations to generate the interpolated Krylov vectors. The first limitation of “mapping each edge centre  in the mesh structure of the second EM structure  to a corresponding mesh component (210) in the mesh structure of the first EM structure” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv) organizing information and manipulating information through mathematical correlation. The limitation may be performed by mathematically correlating points referred to as the “edge centre” in one mesh with corresponding points in another mesh.  The second limitation of “applying a set of linear transformations to generate the interpolated Krylov vectors” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a set of linear transforms, see specification [00119], and linear transforms can be performed through matrix multiplication. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 1, wherein the second EM structure has a larger or smaller dimension than the first EM structure. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors). Here, the mathematical relationship is the distance between two edge points of D2 being larger or smaller than the corresponding distance of D1. See specification [0057] and a comparison between FIGS. 1A and 1B. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 1, wherein the Maxwell's equations for the second EM structure are solved using a Generalized Minimal Residual (GMRES) process in the augmented space. This limitation is an abstract idea because it is directed to a 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 2, comprising selecting Eigen vectors that are to be augmented in the Krylov subspace based on Eigen values corresponding to the Eigen vectors. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2). Similar to a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, the limitation of “selecting Eigen vectors … based on Eigen values…”, as drafted and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

wherein each of the Eigen values has one of a small, medium, and large magnitude, and wherein selecting the Eigen vectors comprises selecting Eigen vectors whose corresponding Eigen values have one of small and medium magnitudes. The first limitation of “wherein each of the Eigen values has one of a small, medium, and large magnitude,” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors). Here, the mathematical relationship is the magnitude of an Eigen value with respect to a set of Eigen values corresponding to extracted Eigen vectors based on their magnitude within the set, see Specification [0104]. The second limitation of “wherein selecting the Eigen vectors comprises selecting Eigen vectors whose corresponding Eigen values have one of small and medium magnitudes” is directed to an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2). Similar to a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, the limitation of “selecting Eigen vectors with corresponding Eigen values of small or medium magnitudes”, as drafted and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

interpolating Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated and wherein mesh structure of the first EM structure is different from that of the second EM structure; augmenting Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace;  -3-Docket No. 460001.401 USPCaugmenting the augmented Krylov subspace of the second EM structure with interpolated Eigen vectors of the first EM structure to form an augmented space; and solving Maxwell's equations for the second EM structure using the augmented space. 
The first limitation of “interpolating Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a linear transform, see specification [00119], and linear transforms can be performed through matrix multiplication.
The second limitation of “wherein mesh structure of the first EM structure is different from that of the second EM structure” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors). The limitation relates to the mathematical relationship between the mesh/points of a first model and the mesh/points of a second model that belonging entirely to the same set.
augmenting Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating an augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076]. 
The fourth limitation of “augmenting the augmented Krylov subspace of the second EM structure with interpolated Eigen vectors of the first EM structure to form an augmented space;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating an augmented space according to formula’s including at least equation (25) and equation (26) from the specification, see specification [000173] and [00175]. 
The last limitation of “solving Maxwell's equations for the second EM structure using the augmented space” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating a solution to the Maxwell’s equations using the augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076]. This may be achieved by performing equation (7) from the specification, see specification [0077].
Under step 2A prong two, the judicial exception has not been integrated into a practical application. The claim does not recite any additional limitations that are not an abstract idea. If the 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include any concrete elements such as a computer processor or sensors used to carry out the steps of the claim. Instead, the claim seems to be directed solely to a new method of solving Maxwell’s equations for a particular EM structure. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as claimed in claim 9, comprising generating the generating interpolated Eigen vectors based on interpolated Krylov vectors” as drafted and interpreted in light of the specification, may be performed by calculating equation (25), see specification [0173]. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method for interpolating from a mesh structure of a first EM structure to a mesh structure of a second EM structure, wherein the second EM structure is a design variant of the first EM structure and wherein the first EM structure is already EM modelled and simulated, the method comprising: mapping each edge centre in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure; and applying a set of linear transformations to generate interpolated Krylov vectors.
The first limitation of “for interpolating from a mesh structure of a first EM structure to a mesh structure of a second EM structure wherein the second EM structure is a design variant of the first EM structure and wherein the first EM structure is already EM modelled and simulated, the method comprising:” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a linear transform, see specification [00119], and linear transforms can be performed through matrix multiplication.
mapping each edge centre in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv) organizing information and manipulating information through mathematical correlation. The limitation may be performed by mathematically correlating points referred to as the “edge centre” in one mesh with corresponding points in another mesh.  The third limitation of “applying a set of linear transformations to generate interpolated Krylov vectors” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a set of linear transforms, see specification [00119], and linear transforms can be performed through matrix multiplication. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. The claim does not recite any additional limitations that are not an abstract idea. If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the preamble gives the use of "for EM modelling and simulation" and the last limitation makes clear that the prior limitations are used to solve Maxwell's equations, which are physics equations used for EM modeling. Limiting the claim to EM modelling in order to solve Maxwell’s equations is merely indicating a field of use. See MPEP 2106.04(d) referencing 2106.05(h) - example (iii). Such a limitation does not meaningfully limit the claim to a particular practical application in an engineering art. Indeed, limiting a particular manner of solving Maxwell’s equations to EM modeling is a mere token acquiescence to limiting the reach of the claim.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination 
Here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include any concrete elements such as a computer processor or sensors used to carry out the steps of the claim. Instead, the claim seems to be directed solely to a new method of solving Maxwell’s equations for a particular EM structure. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system for performing electromagnetic (EM) modelling and simulation of an EM structure, the system comprising: a processor; an EM modelling module coupled to the processor to: interpolate Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated and wherein mesh structure of the first EM structure is different from that of the second EM structure;-4-Docket No. 460001.401 USPC augment Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace; augment the augmented Krylov subspace of the second EM structure with interpolated Eigen vectors of the first EM structure to form an augmented space; and solve Maxwell's equations for the second EM structure using the augmented space.
The first limitation of “interpolate Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a linear transform, see specification [00119], and linear transforms can be performed through matrix multiplication.
The second limitation of “wherein mesh structure of the first EM structure is different from that of the second EM structure;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors). The limitation relates to the mathematical relationship between the mesh/points of a first model and the mesh/points of a second model that belonging entirely to the same set.
The third limitation of “augment Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating an augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076].
The fourth limitation of “augment the augmented Krylov subspace of the second EM structure with interpolated Eigen vectors of the first EM structure to form an augmented space;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating an augmented space according 
The last limitation of “solve Maxwell's equations for the second EM structure using the augmented space” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (iii) using a formula to convert geospatial coordinates into natural numbers. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating a solution to the Maxwell’s equations using the augmented Krylov subspace according to formula’s including at least equation (5) and equation (6) from the specification, see specification [0074] and [0076]. This may be achieved by performing equation (7) from the specification, see specification [0077].
Under step 2A prong two, the judicial exception has not been integrated into a practical application. The claim recites additional limitations of (1) an EM modelling module and (2) a processor. These limitations amount to mere instructions to apply the abstract idea on a generic computer. See MPEP 2106.04(d) referencing MPEP 2106.05(f). If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the preamble gives the use of "for EM modelling and simulation" and the last limitation makes clear that the prior limitations are used to solve Maxwell's equations, which are physics equations used for EM modeling. Limiting the claim to EM modelling in order to solve Maxwell’s equations is merely indicating a field of use. See MPEP 2106.04(d) referencing 2106.05(h) - example (iii). Such a limitation does not meaningfully limit the claim to a particular practical application in an engineering art. Indeed, limiting a particular manner of solving Maxwell’s equations to EM modeling is a mere token acquiescence to limiting the reach of the claim.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This 
Here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim includes a processor and an EM modelling module interpreted as implemented in hardware. Looking at the organization of these additionally claimed elements, they are defined by subsequent functional limitations, and not arrange or organized in an unconventional manner. Instead, the claim seems to be directed solely to a new method of solving Maxwell’s equations for a particular EM structure. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system as claimed in claim 12, wherein to interpolate the Krylov vectors, the EM modelling module is to: map each edge centre in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure; and apply a set of linear transformations to generate the interpolated Krylov vectors. The first limitation of “map each edge centre in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv) organizing information and manipulating information through mathematical correlation. The limitation may be performed by mathematically correlating points referred to as the “edge centre” in one mesh with corresponding points in another mesh.  The second limitation of “apply a set of linear transformations to generate the interpolated Krylov vectors” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. This limitation, as drafted and interpreted in light of the specification, may be performed by performing a set of linear transforms, see specification [00119], and linear transforms can be performed through matrix multiplication. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) The system as claimed in claim 12, wherein the EM modelling module is to generate the interpolated Eigen vectors based on the interpolated Krylov vectors. The limitation, as drafted and interpreted in light of the specification, may be performed by calculating equation (25), see specification [0173]. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system as claimed in claim 12, wherein the EM modelling module is to select Eigen vectors that are to be interpolated based on Eigen values corresponding to the Eigen vectors. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2). Similar to a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, the limitation of “select Eigen vectors … based on Eigen values…”, as drafted and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fast Incremental 3D Full-Wave Analysis for Package-Board Design Iterations via Eigen-GCR” (Chatterjee 1).

With respect to claim 1, Chatterjee 1 teaches A method for electromagnetic (EM) modelling and simulation of an EM structure, the method comprising (“a methodology is proposed”, [abstract line 7]): augmenting Krylov subspace of a second EM structure with Eigen vectors of a first EM structure to form an augmented space (“Eigen-vectors from a previously solved layout is used to augment to the Krylov 

With respect to claim 5, Chatterjee 1 teaches all of the limitations of claim 1, as noted above. Chatterjee 1 further teaches wherein the second EM structure has a larger or smaller dimension than the first EM structure ((design variants include variants with different conductor widths, [page 4 table I]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Incremental 3D Full-Wave Analysis for Package-Board Design Iterations via Eigen-GCR” (Chatterjee 1) in view of “Fast Convergence of MoM-based Package-Board Extraction via Incremental Eigen-AGMRES Method” (Chatterjee 2).

	With respect to claim 6, Chatterjee 1 teaches all of the limitations of claim 1, as noted above. Chatterjee 1 does not teach wherein the Maxwell's equations for the second EM structure are solved using a Generalized Minimal Residual (GMRES) process in the augmented space.
	However Chatterjee 2 teaches wherein the Maxwell's equations for the second EM structure are solved using a Generalized Minimal Residual (GMRES) process in the augmented space (“Run AGMRES for f2, with augmented space as previous frequency Eigen vectors”, [page 153 col 1 section labeled “Algorithm”; see also “augmented GMRES algorithm is presented in [4],[5] and [8], in which the approximate eigenvectors of smallest Eigen values in magnitude are saved and added to the new subspace”, [page 151 col 2 paragraph 2]).
	It would have been obvious to one skilled in the art before the effective filing date to combine Chatterjee 1 with Chatterjee 2 because a teaching, suggestion, or motivation in the prior art would have led a person skilled in the art to combine the prior art teachings to arrive at the claimed invention. Chatterjee 1 teaches all of the limitations of claim 6 except instead of using augmented GMRES to solve Maxwell’s equations, Chatterjee 1 uses a Generalized Conjugate Residual (GCR)-based iterative solution, (Chatterjee 1 [abstract lines 14-15]); also called Eigen-GCR algorithm, [page 3 col 1 section D title]. According to Chatterjee 2, due to the property of monotonic convergence, GMRES has an advantage over Conjugate Gradient methods, (Chatterjee 2 [col 1 paragraph 2 line 3] – [col 2 paragraph 1 line3]). Chatterjee 2 goes on to state that GMRES typically has a tradeoff with this benefit because it is more computationally expensive, but the known solution of augmented GMRES improves convergence times, which would offset this tradeoff, (Chatterjee 2, [page 151 col 2 paragraph 2]). Thus, it would have been obvious to a person having skill in the art to combine the method of Chatterjee 1 with augmented GMRES methodology of Chatterjee 2 in order to get both of these benefits, (Chatterjee 2, [page 151 col 2 paragraphs 1-2]). Therefore, this claim is rejected under 35 U.S.C. 103.

Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Incremental 3D Full-Wave Analysis for Package-Board Design Iterations via Eigen-GCR” (Chatterjee 1) in view of “Generalized Krylov Recycling Methods for Solution of Multiple Related Linear Equation Systems in Electromagnetic Analysis” (Ye) 

With respect to claim 9, Chatterjee 1 teaches A method for electromagnetic (EM) modelling and simulation of an EM structure, the method comprising (“a methodology is proposed”, [abstract line 7]): augmenting the Krylov subspace of the second EM structure with Eigen vectors of the first EM structure to form an augmented space (“Eigen-vectors from a previously solved layout is used to augment to the Krylov subspace”, [abstract lines 12-14]); and solving Maxwell's equations for the second EM structure using the augmented space (“solution for next layout”, [abstract line 15], the solution being for a “Method of Moments (MoM) based 3D full-wave solution”, [abstract lines 10-11]; note that 3D full-wave solution inherently Maxwell equations – see eq. (1)-(5), [page 2 col 2]; see for example defining equation (2) as a Maxwell equation - “Integral Equation Solution of Maxwell’s Equations from Zero Frequency to Microwave Frequencies”, [page 1636 col 1 paragraph 6 lines 1-2]).
Chatterjee 1 does not teach interpolating Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated and wherein mesh structure of the first EM structure is different from that of the second EM structure; or augmenting Krylov subspace of the second EM structure with Krylov vectors to form an augmented Krylov subspace.
However, Ye teaches interpolating Krylov vectors of a first EM structure to a second EM structure (expand the recycled vectors by extending V (i), [page 684 col 1 paragraph 5]; see also - 1. Expand or deflate V (i) if dimension changed - of algorithm 1 KR-GMRES, [page 684 col 2 paragraph 1]), ∪ K, [page 683 col 2 paragraph 1] – eq. 3 is the same as step 5 showing that they are calculated in the same manner).
It would have been obvious to one skilled in the art before the effective filing date to combine Chatterjee 1 with Ye because this is combining prior art elements according to known methods to yield predictable results. As detailed above, each and every limitation of claim 9 is taught by either Chatterjee 1 or Ye. One of ordinary skill in the art could have combined the Krylov recycling method of Ye, (Ye [684 col 2 paragraph 1]) with the Generalized Conjugate Residual (GCR)-based iterative solution, (Chatterjee 1 [abstract lines 14-15]); also called Eigen-GCR algorithm, [page 3 col 1 section D title]) as claimed by augmenting the Krylov subspace with both Eigen vectors and recycled Krylov vectors.  One of ordinary skill in the art would have recognized that the results of combining recycle Krylov vectors with Eigen  vectors in a Krylov subspace is predictable because these vectors are known to be combinable in a Krylov subspace. See “A RESTARTED GMRES METHOD AUGMENTED WITH EIGENVECTORS” (Morgan) [page 1162 paragraph 4] – “The new GMRES with eigenvectors method using m=21 and k=4 (21 Krylov vectors and four approximate eigenvectors) is compared to GMRES(25)”). Therefore, it would have been obvious to combine Chatterjee 1 with Ye to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 12, Chatterjee 1 teaches A system for performing electromagnetic (EM) modelling and simulation of an EM structure, the system comprising: 
an EM modelling module coupled to the processor to (iterative solver, [abstract line 11]): augment the augmented Krylov subspace of the second EM structure with interpolated Eigen vectors of the first EM structure to form an augmented space (“Eigen-vectors from a previously solved layout is used to augment to the Krylov subspace”, [abstract lines 12-14]); and solve Maxwell's equations for the second EM structure using the augmented space (“solution for next layout”, [abstract line 15], the solution being for a “Method of Moments (MoM) based 3D full-wave solution”, [abstract lines 10-11]; note that 3D full-wave solution inherently Maxwell equations – see eq. (1)-(5), [page 2 col 2]; see for example defining equation (2) as a Maxwell equation - “Integral Equation Solution of Maxwell’s Equations from Zero Frequency to Microwave Frequencies”, [page 1636 col 1 paragraph 6 lines 1-2]).
Chatterjee 1 does not teach a processor; interpolate Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated and wherein mesh structure of the first EM structure is different from that of the second EM structure; augment Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace;
However, Ye teaches a processor (CPU, [page 687 col 3 table 3]); interpolate Krylov vectors of a first EM structure to a second EM structure, wherein the second EM structure is a design variant of the first EM structure and the first EM structure is already EM modelled and simulated and wherein mesh structure of the first EM structure is different from that of the second EM structure (expand the recycled vectors by extending V (i), [page 684 col 1 paragraph 5]; see also - 1. Expand or deflate V (i) if dimension changed - of algorithm 1 KR-GMRES, [page 684 col 2 paragraph 1]); augment Krylov subspace of the second EM structure with the interpolated Krylov vectors to form an augmented Krylov subspace (5. ∪ K, [page 683 col 2 paragraph 1] – eq. 3 is the same as step 5 showing that they are calculated in the same manner).
It would have been obvious to one skilled in the art before the effective filing date to combine Chatterjee 1 with Ye because this is combining prior art elements according to known methods to yield predictable results. As detailed above, each and every limitation of claim 9 is taught by either Chatterjee 1 or Ye. One of ordinary skill in the art could have combined the Krylov recycling method of Ye, (Ye [684 col 2 paragraph 1]) with the Generalized Conjugate Residual (GCR)-based iterative solution, (Chatterjee 1 [abstract lines 14-15]); also called Eigen-GCR algorithm, [page 3 col 1 section D title]) as claimed by augmenting the Krylov subspace with both Eigen vectors and recycled Krylov vectors.  One of ordinary skill in the art would have recognized that the results of combining recycle Krylov vectors with Eigen  vectors in a Krylov subspace is predictable because these vectors are known to be combinable in a Krylov subspace. See “A RESTARTED GMRES METHOD AUGMENTED WITH EIGENVECTORS” (Morgan) [page 1162 paragraph 4] – “The new GMRES with eigenvectors method using m=21 and k=4 (21 Krylov vectors and four approximate eigenvectors) is compared to GMRES(25)”). Therefore, it would have been obvious to combine Chatterjee 1 with Ye to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Generalized Krylov Recycling Methods for Solution of Multiple Related Linear Equation Systems in Electromagnetic Analysis” (Ye) in view of “Adaptive Mesh Refinement for Fast Convergence of EFIE-Based 3-D Extraction” (Das)


Ye does not specifically teach that the current vectors being mapped are represented as edge center vectors in the mesh structure. However, Das teaches that the current vectors being mapped are represented as edge center vectors in the mesh structure (mapping the edge centers of the dense mesh (higher pass) to appropriate triangular elements of the coarse mesh (previous or lower pass) based on their locations as shown in Fig. 19, [page 412 col 2 paragraph 3 lines 2-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ye with Das because this is applying a known technique (Das) to a known methodology (Ye) ready for improvement to yield predictable results. Ye is the base reference that teaches all limitations except for current vectors being mapped are represented as edge center vectors in the mesh structure. Ye is ready for improvement because the meshes may be significantly different when an element is stretched/shrunk to create a design variation (Ye, compare FIG. 1(a) with FIG. 1(c), [page 683 col 1]). Das .


Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Incremental 3D Full-Wave Analysis for Package-Board Design Iterations via Eigen-GCR” (Chatterjee 1) in view of “Generalized Krylov Recycling Methods for Solution of Multiple Related Linear Equation Systems in Electromagnetic Analysis” (Ye) in further view of “Adaptive Mesh Refinement for Fast Convergence of EFIE-Based 3-D Extraction” (Das)

With respect to claim 13, Chatterjee 1 in view of Ye teaches all of the limitations of claim 12 as noted above. Chatterjee does not teach wherein to interpolate the Krylov vectors, the EM modelling module is to: map each edge centre in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure; and apply a set of linear transformations to generate the interpolated Krylov vectors.
However, Ye teaches wherein to interpolate the Krylov vectors (Krylov Recycling according to Algorithm 1 KR-GMRES, specifically 1. Expand or deflate V (i) if dimension changed - of algorithm 1 KR-GMRES, [page 684 col 2 paragraph 1]), the EM modelling module is to: map each point in the mesh structure of the second EM structure to a corresponding mesh component in the mesh structure of the first EM structure (mapping is done by matrix element position where f(A(i)) is simply given by f(A(i)) = 
Ye does not specifically teach that the current vectors being mapped are represented as edge center vectors in the mesh structure. However, Das teaches that the current vectors being mapped are represented as edge center vectors in the mesh structure (mapping the edge centers of the dense mesh (higher pass) to appropriate triangular elements of the coarse mesh (previous or lower pass) based on their locations as shown in Fig. 19, [page 412 col 2 paragraph 3 lines 2-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ye with Das because this is applying a known technique (Das) to a known methodology (Ye) ready for improvement to yield predictable results. Ye is the base reference that teaches all limitations except for current vectors being mapped are represented as edge center vectors in the mesh structure. Ye is ready for improvement because the meshes may be significantly different when an element is stretched/shrunk to create a design variation (Ye, compare FIG. 1(a) with FIG. 1(c), [page 683 col 1]). Das teaches a known technique of using edge centers to map different mesh sizes, (Das [page 412 col 2 paragraph 3 lines 2-5]). One having ordinary skill in the art would have recognized that applying the known technique in Das of mapping edge centers would yield the predictable result of expediting the fast iterative solution of the adaptively refined finer mesh based on the solution of the coarser mesh (Das [page 405 col 1 line 8]. Therefore, it would have been obvious to combine Ye with Das to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

.

Allowable Subject Matter
Claims 2-4 and 7-8, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of the subject matter allowable over the prior art of record. 
With respect to claim 2, Chatterjee 1 teaches all of the limitations of claim 1, as noted above. Ye teaches wherein when a mesh structure of the first EM structure is different from that of the second EM structure, interpolating Krylov vectors (See Ye - Krylov Recycling according to Algorithm 1 KR-GMRES, specifically 1. Expand or deflate V (i) if dimension changed - of algorithm 1 KR-GMRES, [page 684 col 2 paragraph 1], see generally Section 3.2 is for Dimensional Changes, [page 684 col 1 paragraph 3] – [page 684 col 2 paragraph 3]; see also FIG. 1(a) compared to FIG. 1(c) [page 683 col 2]), but nothing about Eigen vectors. Chatterjee 1 teaches using the Eigen vectors of a slightly different design variation to augment the Krylov subspace, (See Chatterjee 1 [page 3 col 1 paragraph 2]), but nothing about interpolation. Finally, Das teaches using the simulated LHS vector of the previous pass to interpolate an approximate solution of the subsequent pass to be used as an initial guess in the iterative solution (Das [page 412 col 2 paragraphs 2-3]), but again nothing about Eigen vectors.

Because claims 3-4 and 7-8 depend on claim 2, these claims would also be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 10, although Chatterjee in view of Ye teaches all of the limitations of claim 9, as noted above, the prior art of record does not teach generating interpolated Eigen vectors based on interpolated Krylov vectors.
With respect to claim 14, although Chatterjee in view of Ye teaches all of the limitations of claim 12, as noted above, the prior art of record does not teach wherein the EM modelling module is to generate the interpolated Eigen vectors based on the interpolated Krylov vectors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7853910-B1
Morgan, Ronald B. "RESTARTED GMRES METHOD AUGMENTED WITH EIGENVECTORS" in SIAM J. MATRIX ANAL. APPL. (Society for Industrial and Applied Mathematics, 1995) Vol. 16, No. 4, pp. 1154-1171 (Year: 1995)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129